Case 1:17-cv-03704-PKC-PK Document 88 Filed 01/18/19 Page 1 of 1 PagelD #: 2025

Ne WILSON ©.

 

Aaron Weissberg
Associate
Tel: (914) 872-7189
January 18, 2019

VIA ECF

Honorable Peggy Kuo

United States District Court for the Eastern District of New York
225 Cadman Plaza East

Brooklyn, New York 11201

Re: — Ruane v. Bank of America, N.A., et. al., 1:17-cv-03704 (PKC) (PR)
Dear Judge Kuo:

We are the attorneys for defendant, Bank of America, N.A., in this action. Enclosed
please find a Proposed Discovery Plan, on consent of all parties, extending the discovery
deadlines by an additional 120 days so that the parties can complete needed fact discovery. A
prior application was made by plaintiff's counsel which had extended the dates by 90 days and
the deadline to complete fact discovery is now February 7, 2019. Plaintiff has just filed a second
amended complaint on January 11, 2019 as per the court’s order. The parties are still exchanging
needed discovery and are in the process of trying to schedule depositions as well. We just
recently received information from Plaintiff so that we can now submit proposed subpoenas for
records to the court for approval. It may take 30 to 60 days before getting the subpoenaed
records once approved and served and we then need time to schedule and complete plaintiff's
deposition. Due to the complexity of the discovery we respectfully request the additional time
and approval of the Proposed Discovery Plan.

Respectfully submitted,

WILSON ELSER MOSKOWITZ
EDELMAN & DICKER LLP

ee n
Aaron Weissberg = SS

ccs All counsel of record (via email)

1133 Westchester Avenue * White Plains, NY 10604 * p 914.323.7000 »* f 914.323.7001

Albany * Allanta * Austin © Baltimore * Beaumont * Bosion * Chicago * Dallas * Denver * Edwardsville * Garden City * Hartford * Houston « Indiana « Kentucky
Las Vegas * London « Los Angeles + Miami + Michigan * Milwaukee * New Jersey * New Orleans « New York * Orlande + Philadelphia » Phoenix + San Diego
San Francisco « Sarasola + Stamford « Virginia + Washington, DC « West Palm Beach * White Plains

 

wilsonelser.com
7438364v. |
